                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

UNITED STATES OF AMERICA                                                         PLAINTIFF

v.                            CASE NO. 3:21-CR-00011-BSM

KENTERRIAN WASHINGTON                                                          DEFENDANT

                      PRELIMINARY ORDER OF FORFEITURE


       1.       As the result of the May 19, 2021, guilty plea of Kenterrian Washington

(“Defendant”), Defendant shall forfeit to the United States, under Title 18 U.S.C. § 924(d),

21 U.S.C. § 853, and 28 U.S.C. § 2461(c), a F.I.E. Tiger Tian, .38PSL caliber revolver,

bearing serial number 026751; and assorted ammunition (collectively “property subject to

forfeiture”).

       2.       Upon the entry of this Order, the United States Attorney General or a designee

(collectively “Attorney General”) is authorized to seize the above-listed property and to

conduct any discovery proper in identifying, locating, or disposing of the property subject to

forfeiture. Fed. R. Crim. P. 32.2(b)(3). Further, the Attorney General is authorized to

commence any applicable proceeding to comply with statutes governing third party rights.

       3.       The United States shall publish, in such a manner as the Attorney General may

direct, notice of this Order and the United States’ intent to dispose of the property subject to

forfeiture. The United States may also, to the extent practicable, provide written notice to

any person known to have an alleged interest in the property subject to forfeiture.
       4.        Any person, other than Defendant, asserting a legal interest in the property

subject to forfeiture may petition the Court for a hearing without a jury to adjudicate the

validity of his or her alleged interest in the property and for an amendment of this Order. See

21 U.S.C. § 853(n)(2); 28 U.S.C. § 2461(c). This petition must be filed within 30 days of

the final publication of notice or receipt of notice, whichever is earlier. 21 U.S.C.

§ 853(n)(2).

       5.        This Preliminary Order of Forfeiture shall become final as to Defendant at the

time of sentencing and shall be made part of the sentence and included in the judgment. Fed.

R. Crim P. 32.2(b)(4)(A). If no third party files a timely claim, this Order shall become the

Final Order of Forfeiture. Fed. R. Crim. P. 32.2(c)(2).

       6.        Any petition filed by a third party asserting an interest in the property subject

to forfeiture shall be signed by the petitioner under penalty of perjury and shall set forth the

nature and extent of the petitioner’s right, title, or interest in the property subject to forfeiture,

the time and circumstances of the petitioner’s acquisition of the right, title or interest in the

property subject to forfeiture, any additional facts supporting the petitioner’s claim and the

relief sought.

       7.        After the disposition of any motion filed under Federal Rule of Criminal

Procedure 32.2(c)(1)(A) and before a hearing on the petition, discovery may be conducted

in accordance with the Federal Rules of Civil Procedure upon a showing that such discovery

is necessary or desirable to resolve factual issues.
       8.     The United States shall have clear title to the property subject to forfeiture

following the Court’s disposition of all third-party interests, or, if none, following the

expiration of the period provided for the filing of third party petitions.

       9.     The Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. See Fed. R. Crim. P. 32.2(e).

       IT IS SO ORDERED this 30th day of June, 2021.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
